                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE


Charles Estes d/b/a OEM-Tech
and Alia Estes

     v.                                  Civil No. 19-cv-822-LM
                                         Opinion No. 2019 DNH 179
ECMC Group, Inc. d/b/a
Educational Credit
Management Corporation


                            O R D E R

     Charles and Alia Estes, proceeding pro se, brought suit in

New Hampshire state court against Educational Credit Management

Corporation (“ECMC”), alleging violations of state and federal

laws arising out of ECMC’s efforts to collect Alia’s debt.1   ECMC

removed the case to this court.   Before the court are the

following motions: (1) plaintiffs’ “motion for consideration,”

which seeks to disqualify ECMC’s counsel, Sulloway & Hollis PLLC

(“Sulloway”) (doc. no. 5); (2) plaintiffs’ motion for leave to

file an amended motion for consideration (doc. no. 14); (3)

ECMC’s motion to seal its objection to plaintiffs’ motion for




     1 ECMC states in its notice of removal that although
plaintiffs name as defendant “ECMC Group, Inc, d/b/a Education
Credit Management Corporation,” that is a misnomer. It asserts
that ECMC is a subsidiary of ECMC Group, Inc., a non-profit
corporation headquartered in Minneapolis, Minnesota. See doc.
no. 1 at 1 n.1. Because the parties agree that the defendant in
this case is based in Minnesota, an issue that is relevant to
plaintiffs’ motion to remand, the court need not resolve the
discrepancy over defendant’s proper name at this time.
consideration and exhibits attached to its objection (doc. no.

13); and (4) plaintiffs’ motion to remand the case to state

court (doc. no. 6).



I.   Motion for Leave to File Amended Motion for Consideration

     In their motion for consideration, plaintiffs raise a

purported conflict of interest which they argue requires

Sulloway to be disqualified from representing ECMC in this case.

Specifically, they argue in their motion that Charles Estes is

the firm’s current client by virtue of his status as a residual

beneficiary of a trust for which a Sulloway attorney serves as

co-trustee.2   They contend that New Hampshire Rule of

Professional Conduct 1.7 requires Sulloway’s disqualification.

     In their motion for leave to file an amended motion for

consideration (“motion for leave”), plaintiffs state that their

original motion did not fully express their concerns over

Sulloway’s continued involvement in the case.   They attach with

their motion for leave a proposed amended motion for

consideration.   See doc. no. 14-1.   In the proposed amended

motion, plaintiffs cite two additional Rules of Professional

Conduct (Rules 1.6 and 1.9), and state that Sulloway must be


     2 The trust is The Lloyd W. Hawkensen Marital Income Trust
(the “Marital Trust”).


                                 2
disqualified for the additional reason that the firm has

represented Charles in various legal matters in the past.

      Although ECMC objects to plaintiffs’ motion for leave, it

responded in its objection to the merits of plaintiffs’ proposed

amended motion for consideration.    The court therefore grants

plaintiffs’ motion for leave to file an amended motion for

consideration.   In light of plaintiffs’ pro se status, and for

the sake of judicial economy, the court will construe document

no. 14-1 (the proposed amended motion for consideration) to be a

supplement to plaintiffs’ original motion for consideration and

will address in this order the arguments raised in both filings.



II.   Motion to Seal

      ECMC objects to plaintiffs’ motion for consideration,

arguing that Sulloway should not be disqualified because Charles

is not the firm’s current client and that Sulloway’s former

representations of Charles are not substantially related to this

case so as to require disqualification.    ECMC’s objection to the

motion for consideration, document no. 12, includes certain

details about Sulloway’s past legal representation of Charles.

In addition, it includes as exhibits certain communications

between attorneys of the firm and Charles relating to their

attorney-client relationship.   ECMC asserts that some of the



                                 3
information included with its objection and exhibits is

therefore confidential, and it moves to seal both the objection

and exhibits in their entirety.   Plaintiffs object to the motion

to seal, though their objection largely takes issue with the

substance of ECMC’s objection to their motion for consideration.

They do not appear to request that the information in document

no. 12 nor the exhibits themselves become public.

     To overcome the strong presumption that the public should

have access to judicial records, the parties must have

compelling reasons.   See Nat’l Org. for Marriage v. McKee, 649

F.3d 39, 70 (1st Cir. 2011); FTC v. Standard Fin. Mgmt. Corp.,

830 F.2d 404, 410 (1st Cir. 1987).       “Suffice to say that the

interest in preserving a durable barrier against disclosure of

privileged attorney-client information is shared both by

particular litigants and by the public, and it is an interest of

considerable magnitude.”   Siedle v. Putnam Investments, Inc.,

147 F.3d 7, 11 (1st Cir. 1998).       “Indeed, this is precisely the

kind of countervailing concern that is capable of overriding the

general preference for public access to judicial records.”       Id.

     To the extent ECMC’s objection to plaintiffs’ motion for

consideration, document no. 12, and exhibits attached thereto,

reveal information that is subject to the attorney-client

privilege, compelling reasons exist to keep the information from



                                  4
the public domain.   Sealing the entire objection and each of the

exhibits, however, is not warranted because much of those

filings do not implicate the attorney-client privilege.    For

example, the objection contains several pages of legal argument.

It also contains the details of Sulloway’s involvement with the

Marital Trust.   Not only do plaintiffs’ filings, which are not

sealed, provide much of the same details, but ECMC also

correctly argues that the Marital Trust does not involve an

attorney-client relationship as discussed further infra.

Therefore, no compelling reasons exist to keep such information

from the public domain.

     For these reasons, the court grants ECMC’s motion to seal

in part and denies it without prejudice in part.   ECMC shall

refile its objection and attached exhibits with limited

redactions consistent with this order.



III. Motion for Consideration

     Plaintiffs raise three separate purported conflicts of

interest which they contend require Sulloway’s disqualification.

First, they argue that Charles is a current client of the firm

because one of the firm’s attorneys, R. Carl Anderson, serves as

a co-trustee of the Marital Trust, of which Charles is a named




                                 5
residual beneficiary.3    Second, a Sulloway attorney, John Garvey,

represented Charles in certain legal matters in 1987 and 1988.

And third, a Sulloway attorney, John Harrington, represented

Charles in a legal matter in 2014.    The court addresses each

purported conflict in turn.

     Under Local Rule 83.5, DR-1, the “Standards for

Professional Conduct adopted by this court are the Rules of

Professional Conduct as adopted by the New Hampshire Supreme

Court, as the same may from time to time be amended by that

court and any standards of conduct set forth in these rules.”

The New Hampshire Professional Conduct Rules include provisions

that, under certain circumstances, might require the

disqualification of a party’s opposing counsel.    “A party

seeking disqualification of an opposing party’s counsel bears a

heavy burden of proving facts required for disqualification.”

Ponte v. Sage Bank, No. CA 14-115 S, 2014 WL 3942888, at *1

(D.R.I. Aug. 12, 2014) (internal quotation marks and citations

omitted); see Galvin v. Specialized Loan Servicing LLC, No. 15-

CV-386-JL, 2015 WL 10097218, at *2 (D.N.H. Dec. 9, 2015), report

and recommendation adopted, No. 15-CV-386-JL, 2016 WL 614406

(D.N.H. Feb. 16, 2016).


     3 Prior to Anderson becoming a co-trustee of the Marital
Trust, a different Sulloway attorney, Charles F. Sheridan, had
been a co-trustee since the trust was created.

                                  6
     A.    The Marital Trust

     Plaintiffs rely on New Hampshire Rule of Professional

Conduct 1.7 in support of their argument that Sulloway’s

involvement in the Marital Trust requires its disqualification.

Rule 1.7 addresses conflicts of interest between attorneys and

current clients.   The rule provides, in relevant part:

     a) . . . a lawyer shall not represent a client if the
     representation involves a concurrent conflict of
     interest. A concurrent conflict of interest exists
     if:

     (1) the representation of one client will be directly
     adverse to another client; or

     (2) there is a significant risk that the
     representation of one or more clients will be
     materially limited by the lawyer's responsibilities to
     another client, a former client or a third person or
     by a personal interest of the lawyer.

N.H. R. Prof. Conduct 1.7(a).   Plaintiffs argue that Charles is

a current Sulloway client because he is a residual beneficiary

of the Marital Trust, of which a Sulloway attorney is a co-

trustee.   Plaintiffs argue that, as such, Sulloway’s

representation of ECMC is a concurrent conflict of interest and

requires Sulloway’s disqualification.     ECMC disagrees, arguing

that Charles’s status as the residual beneficiary of the Marital

Trust does not make Charles a current client of Sulloway and,

therefore, does not implicate Rule 1.7.




                                7
     There is no dispute that Charles, through his status as a

residual beneficiary of the Marital Trust, has had contact with

certain Sulloway attorneys at various points since the Marital

Trust was established.4   But the law does not support plaintiffs’

contention that this relationship makes Charles a current client

of the firm.

     First, as ECMC notes, plaintiffs do not suggest that any

Sulloway attorney has served or is serving as legal counsel to

the Marital Trust or its beneficiaries.   Rather, Attorney

Anderson, and formerly Attorney Sheridan, have served as the co-

trustee of the Marital Trust along with Norman R. LeBlanc, a

certified public accountant and a non-lawyer who is unaffiliated

with Sulloway.   Thus, it does not appear that Sulloway

represents the Marital Trust as its attorney.   By extension,

Sulloway does not represent the Marital Trust’s beneficiaries.

     Even assuming that Sulloway does represent the Marital

Trust as its attorney, that does not make Charles a client of

the firm.   An attorney’s representation of a trust, without

more, does not create an attorney-client relationship between

the attorney and the trust’s beneficiaries.   See, e.g., Witzman




     4 Plaintiffs assert, and ECMC does not dispute, that Charles
and his siblings met personally with Attorney Sheridan when the
Marital Trust was created and received correspondence when
Attorney Anderson replaced him.

                                 8
v. Gross, 148 F.3d 988, 990 (8th Cir. 1998); Young v. Vrechek,

No. CV 09-00403 SOM-BMK, 2013 WL 4479198, at *3-4 (D. Haw. Aug.

19, 2013) (citing cases).

      The court is sympathetic to plaintiffs’ position.     But

Charles’s status as a residual beneficiary of a trust for which

a Sulloway attorney serves as a co-trustee does not make Charles

a client of Sulloway.    Therefore, Rule 1.7 of the Rules of

Professional Conduct is inapplicable.



      B.   Sulloway’s Prior Representation of Charles

      In their motion for consideration, plaintiffs state that

Sulloway has represented Charles “not less than 3 times,” with

the “most recent being John Harrington in 2014.”      Doc. no. 5 at

2.   They include as exhibits to their motion recent emails

between Charles and a Sulloway attorney, in which Charles states

that he was represented by John Garvey in 1987/1988 and John

Harrington in 2014.     Id. at 9.   Plaintiffs provide no other

details on Sulloway’s representation of Charles but argue that

because Charles is a former Sulloway client, Sulloway cannot

represent ECMC in this case.     They cite Rule 1.9, entitled

“Duties to Former Clients,” in support of their argument.

      Rule 1.9(a) provides:

      A lawyer who has formerly represented a client in a
      matter shall not thereafter represent another person


                                    9
     in the same or a substantially related matter in which
     that person’s interests are materially adverse to the
     interests of the former client unless the former
     client gives informed consent, confirmed in writing.

“A Rule 1.9 violation is established by proof of four elements.”

Sullivan Cty. Reg'l Refuse Disposal Dist. v. Town of Acworth,

141 N.H. 479, 481 (1996).

     First, there must have been a valid attorney-client
     relationship between the attorney and the former
     client. Second the interests of the present and former
     clients must be materially adverse. Third, the former
     client must not have consented, in an informed manner,
     to the new representation. Finally, the current
     matter and the former matter must be the same or
     substantially related.

Galvin, 2015 WL 10097218, at *2 (quoting Sullivan, 141 N.H. at

481-82).



           1.   John Garvey’s Representations

     In its objection to plaintiffs’ motion, ECMC states that a

review of Sulloway’s records and conflict systems shows that

Attorney Garvey represented Estes in two matters: “Estes,

Charles & Betty v. Bardell, Jennifer” and “New Hampshire, State

of v. Estes, Charles.”   According to Sulloway’s records, the

matters were opened in 1989 and closed in 1995, though Sulloway

notes that the 1995 “closing date” is the date the matter was

administratively closed in Sulloway’s records system, and the

representation may have concluded much earlier.   Sulloway states



                                10
that it has no further records regarding either matter, and that

Attorney Garvey is no longer a member of the firm.

     Based on the parties’ filings, and as conceded by ECMC,

plaintiffs can show the first three elements of a Rule 1.9

violation.   There was a valid attorney-client relationship

between a Sulloway attorney, John Garvey, and Charles; the

interests of ECMC and Charles are materially adverse in this

case; and Charles does not consent to Sulloway’s representation

of ECMC in this matter.

     Plaintiffs have not shown, however, that the matters in

which Garvey represented Charles and the current case are the

same or “substantially related.”

     Matters are “substantially related” for purposes of
     this Rule if they involve the same transaction or
     legal dispute or if there otherwise is a substantial
     risk that confidential factual information as would
     normally have been obtained in the prior
     representation would materially advance the client's
     position in the subsequent matter.

Galvin, 2015 WL 10097218, at *4 (quoting N.H. R. Prof. Conduct

1.9(a), 2004 ABA Model Code cmt. [3]).

     Plaintiffs do not argue that the two matters in which

Attorney Garvey represented Charles are substantially related,

or related in any way, to the instant lawsuit.   Indeed,

plaintiffs allege in their complaint that they met in 2001, well

after Garvey’s representation ended, and their first contact



                                11
with ECMC was in 2016.   Therefore, plaintiffs have not shown

that the instant lawsuit, which deals with ECMC’s alleged

actions to collect on a debt owed by Alia Estes, is

substantially related to those matters.



     2.   John Harrington’s Representation

     Other than stating that Attorney Harrington represented

Charles in 2014, plaintiffs offer no details as to the subject

matter of that representation.   In its objection, ECMC states

that Attorney Harrington represented Charles’s sole

proprietorship, OEM-Tech (“OEM”), for the purpose of drafting

and sending a demand letter to settle certain claims arising out

of a business dispute OEM had with another entity involving work

OEM had performed.   Approximately three weeks after hiring

Attorney Harrington, Charles informed Harrington that he would

be proceeding with the matter pro se.

     As with the Garvey representation, plaintiffs have not

shown that the Harrington representation is substantially

related, or related in any way, to the instant lawsuit.

Therefore, Rule 1.9 is inapplicable.




                                 12
        C.   Rule 1.6

        Plaintiffs also reference Rule 1.6 in their motion for

consideration.    Rule 1.6 provides in relevant part: “A lawyer

shall not reveal information relating to the representation of a

client unless the client gives informed consent, the disclosure

is impliedly authorized in order to carry out the

representation, or the disclosure is permitted by paragraph

(b).”    N.H. R. Prof. Conduct 1.6(a).

        In their motion, plaintiffs include one sentence concerning

Rule 1.6.    They state:

        Plaintiffs argue that Pursuant to Rule 1.6, the Firm,
        having a prior and ongoing relationship of
        representation of Charles Estes, and arguably by
        extension Alia Estes, has an obligation of
        “Confidentiality” to protect records and any knowledge
        the Firm obtained about, or related to, Plaintiff(s)
        that does not meet the rules of exception.

Doc. no. 14-1 at 2-3.      As plaintiffs state, Sulloway must comply

with the confidentiality obligations in Rule 1.6.      But they have

not shown that Sulloway’s representation of ECMC in this case

would implicate Rule 1.6 or that the rule prohibits Sulloway’s

involvement in this case.     Therefore, to the extent plaintiffs

seek to rely on Rule 1.6 to disqualify Sulloway, that argument

is misplaced.




                                   13
      D.   Summary

      Charles’s status as a residual beneficiary to the Marital

Trust does not make him a current client of Sulloway.    Although

Estes retained Sulloway in the past, none of those matters is

substantially related to the instant lawsuit.    Plaintiffs have

not shown any basis to disqualify Sulloway from representing

ECMC in this lawsuit.     Therefore, plaintiffs’ motion for

consideration is denied.



IV.   Motion to Remand

      Plaintiffs brought this suit in Merrimack County Superior

Court on June 18, 2019.    See doc. no. 1-1 at 18-35.   ECMC

removed the case to this court on August 6, 2019.

      Plaintiffs move to remand the case to Superior Court.

Viewed generously, plaintiffs raise three grounds in their

motion: 1) ECMC has not shown that diversity jurisdiction

exists; 2) ECMC failed to notify the court of plaintiffs’

pending motion for a preliminary injunction; and 3) ECMC’s

removal was untimely.

      The first two grounds plaintiffs raise are insufficient on

their face to show that remand is required.     With regard to

diversity jurisdiction, ECMC removed the case on the basis of

federal question jurisdiction because plaintiffs asserted claims



                                  14
arising under federal law.   See 28 U.S.C. § 1331.    Plaintiffs do

not dispute, and indeed reassert in their motion, that they have

asserted both state and federal claims against ECMC.    Therefore,

the existence of diversity jurisdiction or lack thereof is not

relevant.

     With regard to plaintiffs’ motion for a preliminary

injunction, plaintiffs do not show that their motion has any

bearing on ECMC’s right to remove the case to this court.     Local

Rule 81.1(b) provides that if “a motion is pending and undecided

in the state court at the time of removal, it will not be

considered unless and until the moving party refiles the motion

with this court.”   Thus, the local rules of this district

specifically contemplate removal during the pendency of a

motion, and plaintiffs may refile the motion in this court to

the extent it remains pending.5

     In addition, ECMC did not fail to disclose plaintiffs’

motion for a preliminary injunction.   As required by Local Rule

81.1(c), ECMC filed a copy of all records and proceedings from

the Superior Court.   See doc. no. 1-1.   Plaintiffs’ motion for a

preliminary injunction was included in that filing.    See id. at


     5 The court notes for the sake of clarity that the Superior
Court denied plaintiffs’ motion for a preliminary injunction on
an ex parte basis. Doc. no. 1-1 at 14. The Superior Court
stated that it would address the motion after the defendant had
been properly served and had an opportunity to respond. Id.

                                  15
13-14.    Further, ECMC referenced plaintiffs’ motion for a

preliminary injunction in its notice of removal.    Id. at 2 n.2.

Therefore, plaintiffs’ arguments as to their motion for a

preliminary injunction are misplaced.

     Plaintiffs’ third ground for relief—that ECMC’s removal was

untimely—requires further analysis.     A party removing a civil

action to federal court must file a notice of removal

     within 30 days after the receipt by the defendant,
     through service or otherwise, of a copy of the initial
     pleading setting forth the claim for relief upon which
     such action or proceeding is based, or within 30 days
     after the service of summons upon the defendant if
     such initial pleading has then been filed in court and
     is not required to be served on the defendant,
     whichever period is shorter.

28 U.S.C. § 1446(b).   “The defendant seeking removal bears the

burden of establishing that the defendant has complied with the

removal procedures.”   Optical Sols., Inc. v. Nanometrics, Inc.,

No. 17-CV-429-JL, 2018 WL 3036419, at *1 (D.N.H. Feb. 9, 2018)

(internal quotation marks and citations omitted).

     In its notice of removal, dated August 6, 2019, ECMC

states:

     This Notice of Removal is timely in that ECMC retained
     the undersigned’s firm as local counsel on July 9,
     2019, a lawyer from the undersigned’s firm emailed Mr.
     Estes and offered to accept service on behalf of ECMC
     on July 10, 2019, and Plaintiffs purportedly
     effectuated service on July 11, 2019.




                                 16
Doc. no. 1 at ¶ 6.    In their motion to remand, plaintiffs

dispute the July 11 date referenced in the notice of removal.

They assert that ECMC received notice of this suit on June 28,

2019.    In support, they point to an email they sent to certain

ECMC employees on that date, including its in-house counsel,

which attached “copies of the Service Documents provided by the

State of New Hampshire, Superior Court, Merrimack Cty., N.H.”

Doc. no. 6 at 19.    They argue that they properly served ECMC or,

in the alternative, that ECMC otherwise received a copy of the

initial pleading, on June 28.    Because June 28 is more than

thirty days before ECMC removed the case to this court,

plaintiffs argue that removal is untimely, and the case should

be remanded.



        A.   Receipt of the Initial Pleading

        ECMC does not dispute that Estes emailed certain ECMC

employees a copy of the complaint and summons on June 28, 2019.

See doc. no. 6 at 20-21.    It argues, however, that the Supreme

Court has rejected the so-called “receipt rule” and that the 30-

day removal window does not begin to run until a plaintiff

properly serves a defendant.    The court agrees.

        In Murphy Bros. v. Michetti Pipe Stringing, Inc., 526 U.S.

344 (1999), the Supreme Court discussed the phrase, “receipt by



                                  17
the defendant, through service or otherwise” in § 1446(b).     The

court concluded that the “service or otherwise language . . .

was not intended to bypass service as a starter for § 1446(b)’s

clock.”    Id. at 355.   The court reasoned that Congress could not

have intended “to set removal apart from all other responsive

acts, to render removal the sole instance in which one’s

procedural rights slip away before service of a summons, i.e.,

before one is subject to any court’s authority.”     Id. at 356.

Thus, “a defendant’s statutory period to remove does not begin

to run . . . until the defendant has been served.”     Novak v.

Bank of New York Mellon Trust Co., NA, 783 F.3d 910, 911 (1st

Cir. 2015)

     Therefore, the fact that ECMC apparently had notice of

plaintiffs’ lawsuit on June 28, 2019 does not affect its 30-day

timeline for removal under § 1446(b).



     B.      Service

     The complaint alleges that ECMC is a Minnesota corporation.

Therefore, as plaintiffs agree, service is governed by New

Hampshire’s long-arm statute, N.H. Rev. Stat. Ann. (“RSA”) §

510:4.     Thus, the question for the court is when service

occurred under RSA 510:4 for purpose of the federal removal

statute.



                                  18
     RSA 510:4, II provides that service “may be made by leaving

a copy” of the summons and complaint with the Secretary of

State.   “While such service ‘is of the same legal force and

effect as if served on the defendant,’ such effect is predicated

on a subsequent proviso clause, which requires: 1) notice of

that service to the defendant; and 2) proof provided to the

court of the defendant’s receipt of the service.”    Nanometrics,

2018 WL 3036419, at *2 (quoting RSA 510:4, II).    “‘Strict

compliance’ with the statute’s provisions is required to effect

service.”    Id. (quoting Impact Foods Sales, Inc. v. Evans, 160

N.H. 386, 391 (2010)).    Thus, courts “take literally the

requirement in section 510:4, II,” that a plaintiff must provide

notice to a defendant of service on the Secretary of State for

service to be complete.   Id. at *3 (quoting M&K Welding v.

Leasing Partners, LLC, 386 F.3d 361, 363-64 (1st Cir. 2004)).

     In light of these principles, ECMC’s time to remove did not

begin to run until it received formal notice of service on the

Secretary of State.   Plaintiffs’ motion and exhibits attached

thereto show that the earliest plaintiffs served the Secretary

of State was July 8, 2019.   Therefore, the earliest plaintiffs

could have provided notice to ECMC of such service was on that

same date.




                                 19
        Plaintiffs state in their motion that they obtained a

receipt from the New Hampshire Department of State for $10, and

that this receipt, which references ECMC, proves that they

served the Secretary of State by hand delivery.    Doc. no. 6 at

5.   They note that they included the receipt to the Merrimack

County Superior Court as proof that they complied with RSA 510:4

and properly effected service.    Id.   The receipt, which is

included as Exhibit A to plaintiffs’ motion, is dated July 8,

2019.       Doc. no. 6 at 18.

        Assuming that plaintiffs properly served the Secretary of

State and provided notice to the court on July 8, 2019,6 that

action does not start the 30-day clock for ECMC to remove.

Rather, the clock does not begin to run until plaintiffs provide

notice to ECMC of such service.    Even if plaintiffs provided

notice to ECMC on July 8, 2019, which is not supported by the

record in any event, July 8 is 29 days before ECMC removed the

case to this court on August 6.    Therefore, ECMC has carried its

burden to show that it filed its notice of removal within 30




       Plaintiffs also include as exhibits to their motion July
        6

12, 2019 messages from the Merrimack County Superior Court
rejecting plaintiffs’ attempted proof of service on the
Secretary of State because the receipt was “not a return of
service,” as required. Doc. no. 6 at 16. Thus, it is unclear
whether plaintiffs properly served the Secretary of State on
July 8, 2019.

                                  20
days of the date it received notice that plaintiffs had served

the Secretary of State.

       Plaintiffs argue in the alternative that their June 28,

2019 email to ECMC employees should be considered the date of

service under RSA 510:4, V.   That section provides: “The method

of service provided by this section is not exclusive and service

on nonresident individuals may be made in any other manner

provided by law.”   Plaintiffs assert that “[e]lectronic message

is an acceptable legal means of service in Minneapolis, MN where

ECMC Group, Inc. is located” and, as such, their June 28, 2019

email should be considered the date of service.

       Assuming that e-mail is an acceptable means of service in

Minnesota, that fact is not relevant to plaintiffs’ argument.

RSA 504:10, V does not authorize a plaintiff to serve a non-

resident defendant in a manner permissible under another state’s

law.   See S. Down Recreation Ass’n v. Moran, 141 N.H. 484, 488

(1996).   Rather, it authorizes a plaintiff to serve a non-

resident defendant in another manner provided by New Hampshire

law.   See id. (holding that because the plaintiff failed to

comply with RSA 510:4, II or any other New Hampshire statute

permitting service on a nonresident defendant, plaintiff had

failed to properly serve the defendant).    Therefore, Charles’s




                                 21
email to ECMC did not constitute service or start the 30-day

clock for ECMC to remove.

      For these reasons, ECMC has carried its burden to show that

removal was timely.



                              CONCLUSION

      For the foregoing reasons, plaintiffs’ motion for leave to

file an amended motion for consideration (doc. no. 14) is

granted, and the court considers the proposed amended motion to

be a supplement to plaintiffs’ original motion for

consideration.    Plaintiffs’ motion to remand (doc. no. 5) and

motion for consideration (doc. no. 6) are denied.     ECMC’s motion

to seal (doc. no. 13) is granted in part and denied without

prejudice in part.    ECMC shall file a redacted version of their

objection and attached exhibits in accordance with this order on

or before October 23, 2019.

      SO ORDERED.



                                 ______________________________
                                 Landya B. McCafferty
                                 United States District Judge

October 9, 2019

cc:   Alia G. Estes, pro se
      Charles R. Estes, pro se
      Kevin M. O’Shea, Esq.



                                  22
